Citation Nr: 1230549	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lower gastrointestinal disorder, claimed as irritable bowel syndrome (IBS) and diverticulosis, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim of entitlement to service connection for a chronic lower gastrointestinal disorder, claimed as IBS and diverticulosis, to include as secondary to his service-connected disabilities. 

In March 2007, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In January 2010, and again in August 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.  Thereafter, the RO confirmed its denial of service connection for a chronic lower gastrointestinal disorder.  

The case was returned to the Board in January 2011, and the Veteran now continues his appeal.  The Board is satisfied that there was substantial compliance with its remand directives concerning the issue decided below.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, an adequate addendum opinion was obtained.  The case has been returned to the Board and is ready for further review. 


FINDING OF FACT

The Veteran's chronic lower gastrointestinal disorder, claimed as IBS and diverticulosis, is related to his military service.   


CONCLUSION OF LAW

The criteria for service connection for chronic lower gastrointestinal disorder, claimed as IBS and diverticulosis, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Additionally, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 

To establish a claim for secondary service connection, a veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service treatment records (STRs) are incomplete.  In this regard, when STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Under these circumstances, the Court has held that VA has a heightened duty to assist a claimant in developing his/her claim when the veteran's service treatment records are not available for any reason, including because they were destroyed in the fire at the NPRC in the early 1970s.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the Board concludes that the AOJ has complied with the duties to pursue such records and acknowledges the enhanced duties to the Veteran due to the inability to locate his service records. 38 C.F.R. § 3.159(c)(2). 

The available service treatment records do not show treatment for gastrointestinal complaints; however they do show that the Veteran was treated in 1978 for hemorrhoids.  

Private medical records show that in October 1980, the Veteran complained of a stomach ache.  In January 1988, he complained of constipation for three days and that the subsequent bowel movement was prolonged with some red blood.  It was noted that he had hemorrhoids.  

When the Veteran was examined by VA in September 1995, external hemorrhoids were diagnosed.  A June 2003 private examiner's report, which focused on other complaints, noted that the Veteran had ongoing bowel disorder, and assigned irritable bowel syndrome as an Axis III diagnosis.  Private records show a finding of irritable bowel syndrome in September 2004.  In October 2006, he was noted to have alternating diarrhea and constipation.  

The Veteran was examined by VA in April 2010.  Irritable bowel syndrome was diagnosed.  The examiner stated that there is documentation in the medical records that shows a diagnosis of this condition while in the military.  In September 2011, the Veteran was examined and his claims file was reviewed.  His medical history was documented.  IBS/diverticulosis/diverticulitis was the diagnosis.  The examiner indicated that the condition was at least as likely as not incurred in or caused by inservice injury, event or illness.  The rationale was that the onset of the Veteran's symptoms began during service with documentation in his service treatment records to support this.  It was stated that the diagnosis of IBS has periods of constipation and diarrhea and that the constipated state can cause hemorrhoids.  

With respect to the first element of Caluza, that there is medical evidence of a current disability, the above evidence shows diagnoses of IBS.  Thus, the first requirement of Caluza has been met.  That is, the Board finds that the Veteran presently has a gastrointestinal disorder.  38 C.F.R. § 3.102. 

As far as the second requirement, that there be evidence of a disease or injury incurred in or aggravated by service, the Veteran's service treatment records are incomplete, however they do document that was treated for hemorrhoids during service.  As he is contending that this treatment is related to the IBS complaints, the Board finds that an inservice event is shown.  Thus, the second element of Caluza has been met. 

Regarding the third element outlined in Caluza i.e., medical evidence of a nexus between the claimed in-service disease or injury and the current disability, there is medical evidence that supports the Veteran's claim.  The Veteran was examined by VA in April 2010.  The claims file was reviewed.  The examiner stated that there is documentation in the medical records that shows a diagnosis of this condition while in the military.  In September 2011, a VA examiner examined the Veteran, reviewed the file, took a medical history and offered an opinion that the Veteran's IBS had its onset during service in light of the evidence showing hemorrhoids in service.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same. Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Miller v. West, 11 Vet. App. 345, 348 (1998). Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the VA examiners reviewed the Veteran's claims file and medical history in conjunction with his examinations.  The Board finds that the evidence presented by the VA examiners to be most probative regarding this claim.  The examiners offered an opinion associating the in service treatment of hemorrhoids to the current finding of IBS.  This finding stands uncontradicted in the file.  In this case, the Board finds that the weight of the competent evidence does attribute the Veteran's IBS to treatment during active duty.  As such the most persuasive medical evidence in the file supports a finding that the current IBS findings are related to service. 

The Court has held that that a Veteran, as a lay person, is competent to report that which he experiences with his senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran is clearly competent to describe having experienced stomach problems during service.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). The Board finds the Veteran's statements to be credible. 

In sum, in light of the Veteran's inservice complaints of hemorrhoids, his credible reporting of inservice and post service complaints, the credible lay statements offered by his wife, and his ex-wife in April 2005 regarding the Veteran's continuing complaints since service, and the favorable opinions rendered by VA examiners, as well as the consideration that the service treatment records are incomplete, the Board finds that the weight of evidence supports the Veteran's claim.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Caluza, supra. 

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a chronic lower gastrointestinal disorder, claimed as irritable bowel syndrome (IBS) and diverticulosis, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


